                                                               Kelly Strange Crawford
                                                                                    Co-Chair
                                                                                       Direct:
                                                                              t: 973.451.8417
                                                                              f: 973.451.8635
                                                                        kcrawford@riker.com
                                                                          Headquarters Plaza
                                                                       One Speedwell Avenue
                                                                  Morristown, NJ 07962-1981

                                         June 23, 2021

Via ECF
                                                                        6/23/2021
Hon. Vernon S. Broderick, U.S.D.J.             Defendants’ motion to dismiss is DENIED as moot, and the
United States District Court                   Clerk’s office is directed to terminate the open motion at
Southern District of New York
                                               Document 17. Defendants’ new motion to dismiss is due on
Thurgood Marshall
United States Courthouse                       or before July 9, 2021, while Plaintiff’s opposition is due on
40 Foley Square                                or before July 30, 2021, and Defendants’ reply, if any, is due
New York, New York 10007                       on or before August 13, 2021.

              Re:    Betty Dupere v. Ethicon, Inc., et al.
                     Case No. 1:21-cv-02605-VSB

Dear Judge Broderick:

       We represent Defendants Ethicon, Inc. and Johnson & Johnson (collectively
“Ethicon”). In reference to the Docket Text Order entered on June 22, 2021,
Defendants agree that Plaintiff’s filing of the Amended Complaint renders Defendants’
pending motion to dismiss the original Complaint moot. Because Defendants do not
believe that the Amended Complaint cures all of the deficiencies set forth in the original
Complaint, Defendants request the Court’s permission to file a new Rule 12 motion that
seeks dismissal, at least in part, of the Amended Complaint and that sets forth why
claims in the Amended Complaint fail to state a claim for which relief may be granted.

       Defendants can be prepared to submit that motion by July 9, 2021.

                                         Respectfully submitted,
                                         Kelly S. Crawford/e
                                         Kelly S. Crawford


cc:   Laura Baughman, Esq.
      Rachel Wright, Esq.
      Sheila M. Bossier, Esq.
      (via ECF)
